DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Applicants Declaration filed under 37 CFR 1.132 has been entered and considered. 
Claims 43-48, 53-56, 58-60, 63-67 are pending and have been considered on the merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 66, 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 53, 66, 67 require the receptacle to have a final ethylene glycol (EG) concentration between 0.2-1.3, 0.2-0.9, or 0.9, respectively. However the specification teaches the freezing solution to be 1.5 M EG and the thawing solution is 0.75M EG (0019, 0021, 0106, 0128, 0129). Applicant does not have support for the receptacle to have a final EG concentration of 0.2-1.3, 0.2-0.9, or 0.9.  It is not clear and there is no support for how the receptacle would have a final concentration as claimed. Therefore, the amendments changes the scope of the claims and applicants invention for which no support is provided. This is a new matter rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 53, 66, 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is encompassed by the ethylene glycol (EG) being present in the receptacle at a final concentration between 0.2-1.3 Molar. Does that mean that the total concentration including the concentration present in freezing solution and the thawing solution is between 0.2-1.3 Molar?  Claim 43 claims that the freezing solution itself comprises 1.0-4 M EG, therefore, the total concentration in the receptacle according to claims 52, 66 and 67 does not distinctly claim applicant’s invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 43-45, 47, 48, 53-56, 58-60, 63-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudano et al. (Theriogenology, 2011, IDS) in view of Voelkel (US5160312) and Nivet et al. (Reproduction, 2012).

Regarding claim 43 and 45, Sudano teach a method of preparing in in vitro produced bovine (Bos taurus indicus, claim 56) embryo comprising the steps of culturing an immature oocyte in vitro in a culture medium and incubating at 38.5°C under 5% CO2 in saturated humidity for 24 hours (claim 44 and 45, section 2.3). 
Regarding claim 46-48, 54, Sudano teach fertilizing the mature oocyte for 18 hrs in the presence of 5%O2 (claim 46, section 2.4) to generate a zygote, denuding the zygote (section 2.5) and culturing said zygote in culture conditions comprising SOFaa with BSA medium in 5% CO2, 5%O2 under mineral oil (section 2.5). 
Regarding claim 55, zygotes are cultured for 7 days to the blastocyst stage (section 2.5, claim 55). 
Regarding the freezing step of claim 43, blastocysts are placed in a VS1 freezing/vitrification solution comprising 5M ethylene glycol for 3 minutes and then a VS2 freezing/vitrification solution comprising 7M ethylene glycol plus 0.5 M galactose for another 45 seconds and then loaded into straws. The straws are taught to be mounted to contain 1 cm galactose solution (GS, 1M galactose in holding solution) + 05 cm air + 7 cm GS +0.5 cm air + drop of VS2 freezing solution with embryos + 0.5 cm air+ GS until the straw was full (Section 2.9).  Therefore, Sudano teaches a receptacle as claimed in claim 43.  

It would have been obvious before the effective filing date to load the embryos in a receptacle of Sudano in methods of loading embryos for freezing, thawing and transfer to a recipient because Sudano teach their receptacles can be used for the claimed intended use.  Cryopreservation straws comprising the claimed configuration are disclosed by Sudano for freezing and thawing bovine embryos. 

Sudano does not teach that the 1st, 2nd, 3rd, 4th thawing solutions comprise ethylene glycol in an isotonic diluent medium according to claims 43, 63-67, the ethylene glycol concentration of amended claim 53, 66, 67 and steps (3) and (4) of claim 43. 

Voelkel teaches a cryopreservation and thawing process for direct transfer of bovine embryos, either in vivo or in vitro produced. Regarding claim 53, Voelkel teach placing fertilized embryos into a cryoprotective solution containing about 1.0-2.0 M ethylene glycol in an isotonic salt solution comprising DPBS, i.e. Dulbecco’s phosphate buffered saline in cryopreservation straws (col. 3, lines 1-12, col. 4, lines 7-16, 59-63, col. 5, lines 5-16, col. 6, lines 12-18).  While 0.75 M and 0.9 M ethylene glycol according the claim 65, 66, 67 is not directly taught, Voelkel suggest about 1.0 M can be added and thus the amounts can be optimized by routine optimization.   It is well settled that 

Regarding newly added claims 63 and 64, Voelkel teaches that the overall ratio of the isotonic salt solution to cryoprotective solution is in the range of about 1:1 (col. 6, lines 43-46), wherein the isotonic salt solution comprising DPBS, i.e. Dulbecco’s phosphate buffered saline. 
Voelkel teaches that the embryos can be produced by in vitro oocyte maturation and fertilization methods (col. 3, lines 14-19). Regarding claim 43, step 2) the straw is disclosed to have columns where first the straw is loaded with the cryoprotective solution, which is separated from the second column of cryoprotective solution/ isotonic solution “thawing” solution containing the embryos by an air bubble and the third column containing the cryoprotective/isotonic “thawing” solution is again separated from the embryo containing column by an air bubble, the third column containing the cryoprotective/isotonic “thawing” solution is followed by another air bubble (col. 6, lines 31-53). The straw is directly transferred to a recipient bovine after freezing and thawing. 
Regarding steps (3) and (4) of claim 43, the embryo containing straws are frozen by cooling to a temperature of about -5°C to -8°C for 1 to 2 minutes and then cooled at a rate of -0.1/minute to about -1.0C/minute until it reaches -20° to -40C° and then plunged into liquid nitrogen (col. 7, lines 50-col. 8, lines 1-10). Regarding claim 58, the embryos are then thawed by placing at room temperature and placing in a water bath at 30°C (col. 8, lines 25-31). Voelkel teaches thawing in the receptacle (col. 9, lines 1-15). 


The above references do not teach claim 44.
 Regarding claim 44, methods of inducing ovulation in bovine female to aspirate immature oocytes is known and disclosed by Nivet, for example. They teach stimulated female milking cows with FSH to aspirate immature oocytes from the reproductive tract (abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to use the thawing solutions of Voelkel in the receptacle and loading configuration of Sudano given that Voelkel teaches the claimed freezing and thawing solution and loading into straws as 1) loading with the isotonic solution/cryoprotective solution, 2) air bubble, 3) cryoprotective solution containing the embryo, 4) air bubble, 5) cryoprotective solution again 6) air bubble. The addition of an extra air bubble and thawing solution at the ends would have been within the ordinary capabilities of one skilled in the art and would have yielded predictable results given the teachings of the art.  The combination of prior art references relied upon herein teach the claimed methods of obtaining oocytes from the reproductive tract of a female ungulate, culturing the immature oocytes, fertilizing a mature oocyte to generate a zygote, denuding the zygote and culturing to prepare an in vitro ungulate embryos, culture conditions and media for said culture, the freezing and thawing methods and receptacles and transfer of embryos. The prior art references teach each element claimed, although not necessarily in a single reference however, one could have combined the elements claimed by know methods, and in combination, each element would have performed the .


Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudano et al. (Theriogenology, 2011, IDS) in view of Voelkel (US5160312) and Nivet et al. (Reproduction, 2012) as applied to claims 43-45, 47, 48, 53-56, 58-60, 63-67  above, and further in view of Morato et al. (Cryobiol, 2014, IDS).

The teachings of Sudano, Voelkel and Nivet are found above. 

While Sudano teaches fertilizing for 18 hours, they do not teach 20 hours. 

Morato teach a method of preparing in in vitro produced bovine embryo comprising the steps of culturing an immature oocyte in vitro in a culture medium and incubating at 38.5°C under 5% CO2 under saturated humidity (claim 44 and 45, p. 289, M&M section), fertilizing the mature oocyte for 20 hrs (claim 46) to generate a zygote, denuding the zygote and culturing said zygote in SOF medium under culture conditions comprising 38.5°C, 5% CO2, 5%O2 under mineral oil (claims 46, 47, 54, M&M section. P. 289) for 7 days under mineral oil (claim 48) (p. 289, in vitro embryo production). Blastocysts are vitrified in a freezing solution comprising ethylene glycol for 10-15 minutes and ethylene glycol for 30-40 seconds and plunged into liquid nitrogen. 

Before the effective filing date of the claimed invention, it would have been obvious to fertilize a mature oocyte for 20 hours according to Morato in the methods of Sudano and Voelkel because a person of ordinary skill in the art would have a good reason to pursue the known options within their technical grasp. The art teaches 18 and 20 hours as known fertilization times and thus one would have a reasonable expectation of successfully fertilizing an oocyte at 20 hours. One could have combined the elements claimed by know methods, and in combination, each element would have performed the same function as it did separately and one or ordinary skill in the art would have recognized that the combination would have yielded nothing more than predictable results at the time of the claimed invention.
Response to Arguments
Applicant's arguments and Declaration filed 2/16/2021 have been fully considered but they are not persuasive. 
The Declaration filed under 37 C.F.R. §1.132 by Bruna Lopes Cardoso has been considered and will be addressed. Applicant’s arguments are the same as what is presented in the Declaration. The Declaration presents that the Sudano reference uses different concentrations of galactose and EG that are much higher than those claimed and that Sudano’s vitrification process results in frozen embryos within 5 minutes while according to claim 43, the embryo freezing takes place over the course of at least 25 
Also argued is that the embryos from Voelkel were produced by artificial insemination which are less sensitive to stress than the in vitro produced embryos recited in the claims. Voelkel teaches the use of embryos produced by various in vitro techniques (col. 3, lines 13-20) and Sudano is relied upon for teachings the limitations regarding producing in vitro embryos. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 While the data presented in the Declaration regarding G1-G4, comparing applicants invention and Voelkel, has been fully considered; it is the Examiners position that the comparison should have been between the receptacle and arrangement of Sudano using the freezing and thawing solutions of Voelkel.  Further it is not understood what is meant by “The post-mixing overall concentration of EG is lower (0.9M) in G1 straw” on p. 4 of the Declaration. While Table 1 of the Declaration shows a 65.38% hatching rate which is higher than those in G2-G4, the data is not persuasive given that the receptacle of Sudano was not used in the comparison.  One would expect same results, i.e. hatching rate when using the receptacle and arrangement of Sudano, which two columns of thawing solution and two air bubbles between the embryo in the freezing solution, which would therefore be expected to provide the same viability of the embryos in the structure because it allows for slower inflow of water into the cells. The arrangement of Voelkel only has one column and one air bubble on either side of the embryo in the freezing solution, which would not provide the same effect. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632